Blandford, Justice.
The plaintiff presented a bill in equity praying an injunction against an execution issued upon a common law judgment which defendant had obtained against him, and the only ground upon which he bases his claim for relief is that Beers had possession of certain books of account, *10which he was unable to obtain until the trial of the case at law, and he did not have time to examine the books before the trial; that he has since examined them, and finds that Beers is indebted to him six hundred dollars, a much larger amount than the judgment which Bfeers obtained; and that Beers is insolvent. The chancellor refused the injunction, and(he excepts, and assigns as error the refusal to grant the inj unction.
We think the chancellor did right to refuse the injunction under the allegations in plaintiff’s bill. If the complainant did not have time to examine the books when they were produced at the trial of the action at law, he should have applied to the court for further time for this purpose, which would have doubtless been granted, if the facts and circumstances had warranted it. A very strong case should be made to warrant a court of equity to interfere with a judgment at law by the process of injunction; no such case is made by plaintiff’s bill.
Judgment affirmed.